*684The petitioner’s unrefuted submissions demonstrate that he was elected Chairman of the Republican Party County Committee for the County of Queens, State of New York (hereinafter the QCRP), at its 2009 organizational meeting, and that the Chairman of the New York Republican State Committee subsequently recognized the petitioner as the Chairman of the QCRP As such, pursuant to the then-governing bylaws of the QCRP, only the petitioner, as the outgoing QCRP Chairman, had the authority to call the 2011 organizational meeting of the QCRP, and Bart J. Haggerty, who called a purported 2011 organizational meeting of the QCRP lacked authority to do so. Accordingly, the Supreme Court properly, in effect, granted the petition, inter alia, to invalidate the certificate of election of officers resulting from that unauthorized organizational meeting.
The appellants’ remaining contentions are without merit. Balkin, J.E, Dickerson, Belen and Cohen, JJ., concur.